PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,996,555
Issue Date: 4 May 2021
Application No. 16/815,865
Filing or 371(c) Date: 11 Mar 2020
Attorney Docket No. 213902.0583.2-P470D

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the PETITION TO CORRECT ASSIGNEE NAME UNDER 37 CFR 3.81, filed July 2, 2021, to correct the order of the assignee’s name on the above-identified patent by way of a Certificate of Correction.

The request is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Petitioner states that the order of the assignee names was entered incorrectly. It is assumed petitioner is asserting the order of the assignee names on the Part B – Fee(s) transmittal, filed April 6, 2021, was incorrect. Petitioner requests the Office issue a certificate of correction to change the order of assignee names.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

Whenever a mistake of a clerical or typographical nature, or of minor character, which was not the fault of the Patent and Trademark Office, appears in a patent and a showing has been made that such mistake occurred in good faith, the Director may, upon payment of the required fee, issue a certificate of correction, if the correction does not involve such changes in the patent as 

Examples of mistakes that fall under §255 typically include correcting a misspelled word or adding a prior art reference that was submitted to and discussed by the examiner but inadvertently omitted by the applicant on PTO Form 1449 for listing references. See In re Arnott, 19 USPQ2d 1049, 1053 (Comm'r Pat. 1991). 

Petitioner requests the Office issue a certificate of correction changing the order of the assignees. The Office will not do so. 

A review of the assignment recorded December 15, 2017 at Reel/Frame 04412/001 reveals BOE TECHNOLOGY GROUP CO., LTD. and ORDOS YUANSHENG OPTOELECTRONICS CO., LTD. are the assignees, in that order. The PTOL-85B, filed April 6, 2021, lists the same assignees in the same order in Section 3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT.

The Office will not issue a certificate of correction because the correct assignees are listed on the patent. Similar to the way the Office handles a request to change the order of inventors in a patent, the order in which the names of the assignees appear on the printed patent is of no consequence insofar as the legal rights of the assignees are concerned, and since there was no clerical error as contemplated by 35 U.S.C. § 255, the petition is dismissed. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.





/SHIRENE W BRANTLEY/Attorney Advisor, OPET